NO.
07-10-0180-CV
                                                                              
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                                  JULY
7, 2010
                                            ______________________________
 
                            JERRY
R. AVERY, ERIKA CLEVELAND, JOY ELLIOTT,
DONNA MCMILLIAN AND
DIANA MELCHER,
 
Appellants
 
                                                                            V.
 
                                CITY
OF LUBBOCK (LUBBOCK POWER & LIGHT),
 
Appellee
 
_________________________________
 
                       FROM
THE 99th DISTRICT COURT OF LUBBOCK COUNTY;
 
               NO.
2008-454,739; HONORABLE WILLIAM C. SOWDER, PRESIDING
                                           _______________________________
 
                                                  ORDER
DISMISSING APPEAL
    _______________________________
 
Before QUINN, C.J., and CAMPBELL and HANCOCK , JJ.
Appellants have filed a motion to dismiss.  Without passing on the merits of the case, we
grant the motion pursuant to Texas Rule of Appellate Procedure 42.1(a)(1) and dismiss the appeal. 
Having dismissed the appeal at appellants’ request, no motion for
rehearing will be entertained, and our mandate will issue forthwith.
 
 
Brian
Quinn
       Chief Justice